DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The Applicant’s election of Group I, claims 1-14, in the reply filed on 11/19/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
In addition, the Applicant’s cancellation of Group II, claims 15-20, and addition of new claims 21-26, directed to the invention of Group I, is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-11, 13, 21-22 and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (PG Pub. No. 2017/0162583 A1).
Regarding claim 1, Lee teaches a method comprising:
forming a multi-layer stack (¶ 0114: 310a) over a substrate (¶ 0071 & fig. 12A: 310a formed over substrate 100), the multi-layer stack comprising a first layer (¶ 0114: 111b), a second layer over the first layer (112b formed over 111b), a third layer over the 
etching a first opening into the multi-layer stack (¶ 0122 & fig. 15A: hole 344 etched into stack 310a) and exposing the substrate through the first opening (¶ 0122: portions of the top surface of the semiconductor substrate 100 exposed by 344); 
forming a first source/drain region in the first opening (¶ 0123 & figs. 16A-16B: source/drain pattern 346 formed in hole 344); 
after forming the first source/drain region, etching a fin from the multi-layer stack (¶ 0128 & fig. 17B: 310a etched into multi-layer stack 310c after forming 346); 
removing the first layer and the third layer from the fin (¶ 0132 & fig. 18A: remaining portions of 111b and 113b removed from 310c); and 
forming a gate structure (¶ 0072: GSa, including gate dielectric 126 and gate electrode 128) to surround the second layer and the fourth layer (figs. 20A-20B: 126 and 128 surround remaining portions of 112b and 114b).

Regarding claim 2, Lee teaches the method of claim 1, wherein the forming the first source/drain region further comprises depositing the second semiconductor material in the first opening (¶ 0111, 0123: forming 346 comprises deposition of the same semiconductor material as 112b and 114b).

Regarding claim 3, Lee teaches the method of claim 2, wherein the second semiconductor material is silicon (¶¶ 0111, 0123: 112b, 114b and 346 formed of silicon).

Regarding claim 4, Lee teaches the wherein the forming the gate structure forms the gate structure in physical contact with the first source/drain region (In ¶ 0138 & fig. 20A, Lee discloses exposing silicon source/drain 346 to an oxidation process to form gate insulating layer 126.  Therefore, at least gate structure portion 126 is in physical contact with source/drain 346).

Regarding claim 5, Lee teaches the method of claim 1, wherein the first source/drain region is shaped as a rectangle in a top down view (fig. 19A: in the x-y plane, 346 comprises a rectangular shape).

Regarding claim 6, Lee teaches the method of claim 1, wherein the forming the first source/drain region comprises epitaxially growing the first source/drain region (¶ 0123: 346 formed by epitaxial growth).

Regarding claim 8, Lee teaches a method comprising: 
forming a first opening (¶ 0122: hole 344) in a multi-layer structure (¶¶ 0120-0122 & fig. 15A: hole 344 formed in multilayer stack 310a); 
forming a first source/drain region in the first opening (¶ 0123 & fig. 16A: source/drain 346 formed in hole 344); 
etching the multi-layer structure to form a fin after the forming the first source/drain region (¶ 0127 & figs. 17A-17B: 310a etched to form fin 310c after forming 346); 
performing a wire release process on the fin to form nanostructures (¶¶ 0128-0134 & fig. 18A: 111d and 113d removed from fin 310c to release nanostructures 112d and 114d); and 
depositing a gate structure around each of the nanostructures after the performing the wire release process (¶¶ 0138-0139 & fig. 20A: 126/128 deposited around 112d and 114d after removing 111d and 113d).

Regarding claim 9, Lee teaches the method of claim 8, wherein the forming the first source/drain region comprises depositing a silicon material in the first opening (¶ 0123: form 346 comprises depositing silicon in hole 344).

Regarding claim 10, Lee teaches the method of claim 8, wherein the wire release process comprises using a selective etching process to remove a first semiconductor material from the fin (¶ 0133: forming 112d and 114d comprises selectively etching 111c and 113c from fin 310c), the first semiconductor material being different from a semiconductor material of the each remaining layer of the multi-layer structure (¶ 0111: material of 111c and 113c different from material of 112d and 114d).

Regarding claim 11, Lee teaches the method of claim 8, wherein the first source/drain region has a straight sidewall from a top of the first source/drain region to a bottom of the first source/drain region (fig. 18A: 346 comprises a straight sidewall from top to bottom).

Regarding claim 13, Lee teaches the method of claim 8, wherein the first source/drain region comprises a first material and the nanostructures comprise the first material (¶ 0111, 0123: 111b, 113b and 346 each comprise silicon).

Regarding claim 21, Lee teaches a method of manufacturing a semiconductor device, the method comprising: 
forming a first source/drain region (¶ 0123: 346) in a multi-layer structure (figs. 16A-16B: first 346 formed in multilayer structure 310b); 
forming a second source/drain region in the multi-layer structure (figs. 16A-16B: second 346 formed in multilayer structure 310b);
patterning the multi-layer structure into a stack of nanostructures (¶ 0128: 310c patterned into stack of nano-bridges 112d/114d/116d/118d/120d/122d/124d), wherein each nanostructure within the stack of nanostructures extends between the first source/drain region and the second source/drain region (fig. 18A: 112d/114d/116d/118d/120d/122d/124d each extend between first and second source/drain structure 346); 
forming a gate dielectric layer (¶ 0072: 126) surrounding each nanostructure within the stack of nanostructures (fig. 18A: 126 surrounds each nano-bridge of stack 112d/114d/116d/118d/120d/122d/124d), wherein the gate dielectric layer is in direct physical contact with the first source/drain region and the second source/drain region (In ¶ 0138 & fig. 20A, Lee discloses exposing silicon source/drain 346 to an oxidation process to form gate insulating layer 126.  Therefore, at least gate structure portion 126 is in direct physical contact with source/drain 346); and 
forming a gate contact (¶ 0072: gate electrode 128) surrounding the gate dielectric layer (fig. 18A: 128 surrounds 126).

Regarding claim 22, Lee teaches the method of claim 21, wherein the first source/drain region and the second source/drain region are silicon (¶ 0123: 346 are silicon).

Regarding claim 24, Lee teaches the method of claim 21, wherein the first source/drain region has a straight sidewall from a top of the first source/drain region to a bottom of the first source/drain region (fig. 18A: 346 comprises a straight sidewall from top to bottom).

Regarding claim 25, Lee teaches the method of claim 24, wherein the first source/drain region has a rectangular shape in a top down view (fig. 18A: in x-y plane, 346 comprises a rectangular shape).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 7, 12, 14 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims 1, 8 and 21 above, and further in view of Bae (PG Pub. No. US 2017/0179299 A1).
Regarding claims 7, 12, Lee teaches the methods of claims 1 and 8, comprising a first source/drain region (346) and a fin (310c).  Lee further teaches the nanostructures comprise shapes such as nanosheets (¶¶ 0076-0091).
Lee is silent to wherein the first source/drain region has a first width and the fin has the first width.
Bae teaches a method of forming a semiconductor device (¶ 0064 & figs. 10-42) including:
forming a source/drain region (¶ 0029: 104, similar to 346 of Lee);
etching a multi-layer structure to form a fin (¶ 0068 & fig. 18: F, similar to 310c of Lee); and
performing a wire release process on the fin to form nanostructures (¶ 0079 & fig. 34-36: sacrificial layers 150 removed to release nanosheets 120),
wherein the source/drain region has a first width and the fin has the first width (figs. 30-33:  in the y-axis direction, multilayer fin has same width as 104).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the fin width of Lee as a matter of design choice, as a means to increase the channel size of the nanosheet device, thereby maximizing the device performance.   Furthermore, such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art In re Rose, 105 USPQ 237 (CCPA 1955).  In the instant case, meeting the limitation of “the fin has the first width” would have involved a mere change in size of the fin.

Regarding claims 14 and 26, Lee teaches the methods of claims 8 and 21, comprising etching a multi-layer structure (¶ 0127 & figs. 17A-17B: 310a etched to form fin 310c).  Lee further teaches the methods include forming one or more device isolation regions (¶ 0106).
Lee is silent to the methods further comprising forming an isolation region adjacent to the first source/drain region after the etching the multi-layer structure.
Bae teaches a method of forming a semiconductor device (¶ 0064 & figs. 10-42) including forming an isolation region (¶ 0031: 103) after etching a multi-layer structure (¶ 0069: 103 formed after etching muiltilayer structure 120S/150S, similar to 310a of Lee, into fin F, similar to 310c of Lee), the isolation region formed adjacent to a source/drain region (¶ 0077 & fig. 30: 103 adjacent to region for forming source/drain 104).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Lee to include an isolation region, as a means to provide intra-device electrical isolation.  Furthermore, by forming the isolation region adjacent to the first source/drain region after the etching the multi-layer structure allows for self-alignment of the isolation structure to the active device region (Bae, ¶ 0031 & figs. 12-14).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 21 above, and further in view of Zhang et al. (PG Pub. No. US 2020/0350215 A1).
Regarding claim 23, Lee teaches the method of claim 21, comprising first and second source/drain regions (346), wherein nanostructures extend between the first and second source/drain regions (fig. 18A among others: stack of nano-bridges 112d/114d/116d/118d/120d extends between first and second 346 elements).
Lee is silent to wherein a distance between the first source/drain region and the second source/drain region is at least 30 nm.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the distance between the first and second source/drain regions of Lee as a matter of design choice, as a means to provide long or short channel devices (Zhang, ¶¶0038-0039).  Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In the instant case, the general conditions of source/drain region spacing greater than 30 nm is disclosed by Zhang.
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRIAN TURNER/Examiner, Art Unit 2894